DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed August 23, 2019 and June 24, 2020 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received August 23, 2019 are acceptable for examination purposes.
Specification
The use of the terms Super-P, Super-S, 350G, Ketjen black, KS-6, KS-15, SFG-6 and SFG-15, which are trade name or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “graphene” in claims 1-2, 5-12 and 15-19 is used by the claims to mean “10-20 layers of graphene,” while the accepted meaning is “less than 10 layers of graphene.” The term is indefinite because the specification does not clearly redefine the term.  At some point, when a threshold number of graphene layers is reached, the material is no longer graphene but graphite (multiple layers of graphene stacked together effectively form graphite).  Merely reciting multilayer graphene in claims 1-2, 5-12 and 15-19 renders the scope of the multilayer graphene indefinite as it is unclear how many layers the claimed graphene is limited to.  Note that claims 3, 4, 13 and 14 which define the number of layers of graphene therein is not indefinite as the claims specifically recite the number of layers therein.  Applicant is advised to amend the independent claims to clarify the range of layers for graphene to overcome this rejection.  
Claims 6 and 16 contain various trademark/trade name such as Super-P, Super-S, 350G, Ketjen black, KS-6, KS-15, SFG-6 and SFG-15.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the various carbon materials of claims 6 and 16 recited by trade name and, accordingly, the identification/description is indefinite.
Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claim 11 is drawn to a secondary battery but only claims the negative electrode therein.  As such the secondary battery of claims 11-19 is missing essential elements to the battery (positive electrode and an electrolyte). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kong et al. (KR 20130037964A).
Kong discloses an electrode comprising graphite active material and graphene, wherein the graphene is mixed with a binder such as pvdf.  The mixture further includes an additive conductive agent such as VGCF, a carbon fiber (see Examples 3 and 4).  Due to inherent interaction between the various components and given that the graphene component is ultrasonically dispersed to a pvdf binder (Example 1), the graphene-binder composite will expectedly bond with the other components of the electrode mixture, including the VGCF conductive agent (Examples 3 and 4).  Therefore the graphene of Kong is loaded with a conductive agent by bonding the graphene with the conductive agent via the pvdf binder (as applied to claim 1).  
The conductive agent can be a variety of well-known carbon materials including carbon black, acetylene black, Ketjen black, carbon fiber, etc. and is carbon fiber by examples discussed above (as applied to claims 5 and 6).
The electrode above is then employed in a secondary battery (para. [0001], [0049],[0071] as applied to claim 11).
The conductive agent can be a variety of well-known carbon materials including carbon black, acetylene black, Ketjen black, carbon fiber, etc. and is carbon fiber by examples discussed above (as applied to claims 15 and 16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (KR 20130037964A) as applied to claims 1 and 11, respectively, above, and further in view of Muramatsu (U.S. Patent Application No. 2013/0065034).
Kong is silent regarding the true density of the graphene therein, much less the true density being in a range from 1.8 g/cm3 to 2.15 g/cm3.
Muramatsu teaches that it was known in the art to select graphene to have a true density ranging from about 1.85 g/cm3 to over 2.0 g/cm3 to provide for a graphene material with good electrical conductivity.  Therefore, the selection or optimization of the true density of graphene to be at least 1.85 g/cm3 would have been a recognized threshold for imparting good electrical conductivity to a graphene material.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the true density of the graphene material of Kong to be at least 1.85 g/cm3 as taught by Muramatsu since it would have provided a graphene material with excellent electrical conductivity.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (KR 20130037964A) as applied to claims 1 and 11, respectively, above, and further in view of Jang et al. (U.S. Patent Application No. 2005/0271574) or Al-Hazmi et al. (U.S. Patent No. 9,764,955).
Kong teaches of the graphene having 1-5 layers (para. [0029]).
Kong does not teach of graphene having 10-20 layers (claims 3, 13) or 10-15 layers (claims 4, 14).
Jang recognized that graphene plates can be bonded together to form a multilayer graphene having preferably less than 20 layers (para. [0016]).  The graphene materials of Jang were shown to exhibit good electronic properties.  Al-Hazmi disclosed techniques for producing graphene having a desired number thickness and desired number of layers (abstract).  The process obtained graphene having 1-20 layers (col. 12, ll. 33-44) as having good electrical conductivity.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the graphene of Kong to have up to 20 layers of graphene as taught by Jang or Al-Hazmi since it would have obtained a graphene material having good electrical properties. Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (KR 20130037964A) as applied to claims 1 and 11, respectively, above, and further in view of Ma et al. (U.S. Patent Application No. 2014/0332731) or Jin (CN 106058154A).
Kong teaches that the binder can be a number of known binders, preferably pvdf (para. [0032] and examples).
Kong does not teach of the particular binders of claim 7.
Ma disclosed battery electrode compositions wherein the electrode includes various combinations of well-known binders including pvdf and polyurethane along with various well-known conductive additives such as graphene (para. [0074]).  Jin teaches that binders such as pvdf or ethylene-vinyl acetate copolymer can be suitable binders for electrode compositions including graphene modified mixtures (para. [0017]).  An array of various binders for electrode compositions including binders such as pvdf, polyurethane, ethylene-vinyl acetate copolymer, etc. were equivalent substitutes for providing sufficient binding/adhesion to components within an electrode mixture.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the electrode material of Kong by substituting pvdf binder for other conventionally-known, equivalent binder substitutes such as polyurethane as taught by Ma or ethylene-vinyl acetate copolymer as taught by Jin since it would have provided and equivalent means for binding electrode mixture components. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (KR 20130037964A) as applied to claims 1 and 11, respectively, above.
Kong teaches that the amount of graphene is present in an amount from 0.1-30% based on the total weight of the binder (99.9 to 70% binder) of the graphene/binder component (para. [0031]).  Optimizing the ratio of graphene to binder would have been well within the skill of the ordinary worker in the art to achieve a good balance of adhesion and conductivity of the graphene/binder component.
Kong teaches by examples of the ratio of graphite to conductive agent to binder/graphene is 85:5:10 (examples).  The amount of conductive agent is present in an amount from 1-20% of the total electrode mixture (para. [0044]).  
As to the selection of a particular ratio or ratios of active material to conductive agent to binder/graphene, the optimization of these components would have been readily apparent to one of ordinary skill in the art to achieve excellent electrochemical performance (high active material content as disclosed by Kong), excellent electrical conductivity (via optimization of the conductive agent and graphene) and adhesion (via optimization of the binder component).  As such a high active material percentage to the remainder of the mixture components is reasonably taught by Kong (85% or more).  The additional optimization of the conductive agent, binder and graphene would have been within routine skill in the art at the time the claimed invention was made to optimize the adhesion, lubricity and electrical conductivity of the active material layer.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (KR 20130037964A) as applied to claims 1 and 11, respectively, above, and further in view of Li et al. (U.S. Patent Application No. 2014/0023926) or Dudney et al. (U.S. Patent Application No. 2015/0099169).
Kong is silent regarding the median diameter of the graphene material.
Li disclosed graphene-based conductive additives for battery electrodes wherein the graphene material has an average size from a few microns to several tens of microns (para. [0045]).   Dudney similarly disclosed that multilayer graphene as an additive component for an electrode mixture can comprise platelets having a diameter between 5-20 microns (paras. [0011] and [0031]).
Selection of the size of the graphene particle would have been reasonably within the skill of the ordinary worker in the art to obtain an electrode mixture having good density, electrochemical activity and electron conductivity and the optimization of the size of the components within an electrode material mixture would have been obvious for at least such.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
  The following is a statement of reasons for the indication of allowable subject matter:  the 112 issues set aside, none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the preparation method the modified graphite negative electrode material therein comprising the steps of  adding a multilayer graphene, a conductive agent and a binder to a reactor of a mechanical fusion machine under a protective gas atmosphere, setting a rotation speed and raising the temperature so that the multilayer graphene are loaded with the conductive agent by the bonding of the binder; adding the multilayer graphene loaded with the conductive agent and the graphite to a mixer for mixing, screening and demagnetizing after mixing, to obtain the modified graphite negative electrode material.
While the product is not novel for those reasons discussed above, the cited prior art of record does not reasonably teach, suggest or render obvious the claimed preparation method of claim 10 for preparing the claimed electrode active material by first loading the multilayer graphene with the conductive agent by the bonding of the binder and then adding the loaded graphene from the first adding step of claim 1 along with the graphite to a mixer for mixing, screening and demagnetizing after mixing, to obtain the modified graphite negative electrode material. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2011/0159372 discloses a graphene binder/conductive additive composed of graphene sheets for application in battery electrode mixtures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725